ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment
1)	Acknowledgment is made of Applicant’s amendment filed 12/06/21 in response to the non-final Office Action mailed 07/06/21.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicant’s representative Mr. Bryan Johnson. See the attached Interview Summary and Internet Communications. 
	Claims 1, 3-9, 11-15 and 28-33 are canceled.
New claims 34-51 as set forth below are added:
--Claim 34 (New). A method of treating or attenuating gestational diabetes mellitus (GDM), one or more symptoms of GDM, or at least one sequela of GDM in an adult pregnant subject in need thereof, or in a foetal, neonatal, infant or child subject in need thereof, the method comprising oral administration of an effective amount of the isolated Lactobacillus rhamnosus HN001 having the deposit number NM97/09514 to the adult pregnant subject or to a birth mother of the foetal, neonatal, infant or child subject during gestation, wherein a mean fasting blood glucose in the adult pregnant subject or the birth mother of the foetal, neonatal, infant or child subject is lowered to less than 4.35 mmol/l.
Claim 35 (New). The method of claim 34, wherein the adult pregnant subject or the birth mother of the foetal, neonatal, infant or child subject has a history of previous GDM.
Claim 36 (New). The method of claim 34, wherein 
		the subject is a foetal subject and the L. rhamnosus HN001 is orally administered to the foetal subject’s birth mother, or
		the subject is a neonatal, infant, or child subject and the L. rhamnosus HN001 is orally administered to the neonatal, infant, or child subject’s birth mother.
Claim 37 (New). The method of claim 34, wherein the adult pregnant subject or the birth mother of the foetal, neonatal, infant or child subject has a body mass index (BMI) of less than 30 kg/m2.
Claim 38 (New). The method of claim 34, wherein the L. rhamnosus HN001 is administered in a 
Claim 39 (New).  The method of claim 34, wherein the L. rhamnosus HN001 is administered in a composition comprising a food.
Claim 40 (New).  The method of claim 39, wherein the food is selected from cultured milk, yoghurt, cheese, milk drink and milk powder.
Claim 41 (New). The method of claim 38, wherein the L. rhamnosus HN001 is administered in a pharmaceutical composition comprising a pharmaceutically acceptable diluent, adjuvant, carrier or excipient.
Claim 42 (New). The method of claim 34, wherein the L. rhamnosus HN001 is administered in at least one of a maternal formula, a maternal supplement, and a dietetic product.
Claim 43 (New). The method of claim 34, wherein the L. rhamnosus HN001 is in a reproductively viable form.
Claim 44 (New).  The method of claim 34, wherein the L. rhamnosus HN001 is killed, lysed, fractionated or attenuated.
Claim 45 (New).  The method of claim 34, wherein the adult pregnant subject, or the birth mother of the foetal, neonatal, infant or child subject, has previously suffered GDM.
Claim 46 (New).  The method of claim 34, wherein the adult pregnant subject, or the birth mother of the foetal, neonatal, infant or child subject, is over the age of 35 years.
Claim 47 (New).  The method of claim 34, wherein the adult pregnant subject, or the birth mother of the foetal, neonatal, infant or child subject, has previously been pregnant.
Claim 48 (New).  The method of claim 34, wherein the administration of the L. rhamnosus HN001 begins after the first trimester of pregnancy.
Claim 49 (New).  The method of claim 34, wherein 
the administration of the L. rhamnosus HN001 begins between 14 to 16 weeks gestation,
the administration of the L. rhamnosus HN001 occurs from 14 to 16 weeks of gestation until delivery, or
the administration of the L. rhamnosus HN001 occurs from 14 to 16 weeks of gestation to 6 months post-partum.
Claim 50 (New). The method of claim 34, wherein the method comprises simultaneous or sequential administration of the L. rhamnosus HN001 with a prebiotic.
Claim 51 (New). The method of claim 50, wherein the prebiotic comprises fructooligosaccharides, galactooligosaccharides, human milk oligosaccharides, or a combination thereof.--
Status of Claims
3)	Claims 1 and 11-15 have been amended via the amendment filed 12/06/2021.
	Claims 2, 10, 16 and 17 have been canceled via the amendment filed 12/06/2021.
	New claims 28-33 have been added via the amendment filed 12/06/2021.
	Claims 1, 3-9, 11-15 and 28-33 are canceled via this Examiner’s amendment.
	New claims 34-51 are added via this Examiner’s amendment.
	The examination has been extended to the previously non-elected administered composition species of dietetic product, cultured milk, yoghurt, cheese, milk drink and milk powder; the killed, lysed, fractionated and the attenuated HN001 form species; and the prebiotic species of fructooligosaccharides, galactooligosaccharides, human milk oligosaccharides, and a combination thereof.
	 Claims 34-51 are pending and are under examination.
The Wickens Declaration 
4)	Acknowledgment is made of the declaration of Kristin Lee Wickens filed 12/06/21 under 37 CFR 1.132. The contents of the declaration have been fully considered. The declaration states that Barthow et al. BMC Pregnancy and Childbirth 16: 133, 1-14, 03 June 2016, of record) was first available online on 3 June 2016, which is within one year of the effective filing date of the present application. The declaration acknowledges that Barthow et al. is relevant to the claims of the present application and is a description of previous work done by the inventor of the present application, or at her direction. The declaration states that Barthow is an author and also an inventor of the present application and that the instant application was filed in view of said publication. The declaration declares that the other authors listed in the Barthow publication carried out analysis with regards to the broader study disclosed in Barthow et al. are not listed as inventors on the present application as they did not contribute to the inventive concept claimed in the present application or to the corresponding disclosure in Barthow et al. 
Objection(s) Moot
5)	The objection to claims 1, 2 and 7 made in paragraph 20 of the Office Action mailed 07/06/21 is moot in light of the cancellation of the claims.
6)	The objection to claim 16 and to the specification made in paragraph 7(b) of the Office Action mailed 07/06/21 is moot in light of the cancellation of the claim.
Objection(s) Withdrawn
7)	The objection to the specification made in paragraph 7(a) of the Office Action mailed 07/06/21 is withdrawn in light of Applicants’ amendment to the specification.

Rejection(s) Moot
8)	The rejection of claims 1-4, 7, 8 and 10-17 made in paragraph 9 of the Office Action mailed 07/06/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is moot in light of the cancellation of the claims.
9)	The rejection of claims 1-4, 7, 8, 10, 13, 14, 16 and 17 made in paragraph 12 of the Office Action mailed 07/06/21 under 35 U.S.C § 35 U.S.C § 102(a)(1) as being anticipated by Crane et al. (US 20120045422 A1, of record) as evidenced by Kumar et al. (J. Allerg. Clin. Immunol. 124: 1031-1038, 2009, of record) is moot in light of the cancellation of the claims.
10)	The rejection of claims 1-3, 7, 8, 10 and 13-17 made in paragraph 13 of the Office Action mailed 07/06/21 under 35 U.S.C § 102(a)(1) as being anticipated by Barthow et al. (BMC Pregnancy and Childbirth 16: 133, 1-14, 03 June 2016, of record) as evidenced by the document entitled ANZCTR – Australian New Zealand Clinical Trials Registry, pages 1-5, 16 July 2016 (ANZCTR, 16 July 2016, of record) is moot in light of the cancellation of the claims.
11)	The rejection of claims 1, 2 and 15 made in paragraph 14 of the Office Action mailed 07/06/21 under 35 U.S.C § 102(a)(1) as being anticipated by ANZCTR Trial Review, pages 1-12, 07 February 2012 (ANZCTR Trial Review, 2012, of record) is moot in light of the cancellation of the claims.
12)	The rejection of claims 11 and 12 made in paragraph 16 of the Office Action mailed 07/06/21 under 35 U.S.C § 103 as being unpatentable over Crane et al. (US 20120045422 A1) as evidenced by Kumar et al. (J. Allerg. Clin. Immunol. 124: 1031-1038, 2009, of record), or Barthow et al. (BMC Pregnancy and Childbirth 16: 133, 1-14, 03 June 2016, of record) as evidenced by the document entitled ANZCTR - Australian New Zealand Clinical Trials Registry, pages 1-5, 16 July 2016 (ANZCTR, 16 July 2016, of record) as applied to claims 1 and 10 and further in view of Ahmed et al. (Effects of probiotics (Lactobacillus rhamnosus) in reducing glucose intolerance during and after pregnancy: a double blind randomized controlled trial in antenatal clinic of Karachi-Pakistan (GRIP), http://clinicaltrails.gov/show/NCT01436448, accessed 06 July 2012, pages 1/8 to 8/8, of record) is moot in light of the cancellation of the claims.
13)	The rejection of claims 1-4, 7, 8, 10, 13 and 14 made in paragraph 18 of the Office Action mailed 07/06/21 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of US patent 9,737,575 B2 (of record) as evidenced by Kumar et al. (J. Allerg. Clin. Immunol. 124: 1031-1038, 2009, of record) is moot in light of the cancellation of the claims.
14)	The rejection of claims 11 and 12 made in paragraph 19 of the Office Action mailed 07/06/21 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of US patent 9,737,575 B2 (of record) as evidenced by Kumar et al. (J. Allerg. Clin. Immunol. 124: 1031-1038, 2009, of record) as applied to claims 1 and 19 above and further in view of Ahmed et al. (Effects of probiotics (Lactobacillus rhamnosus) in reducing glucose intolerance during and after pregnancy: a double blind randomized controlled trial in antenatal clinic of Karachi-Pakistan (GRIP), http://clinicaltrails.gov/show/NCT01436448, accessed 06 July 2012, pages 1/8 to 8/8, (of record) is moot in light of the cancellation of the claims.
Conclusion
15)	Claims 34-51, now renumbered as claims 1-18 respectively, are allowed. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected administered composition species, the HN001 form species; and the prebiotic species have been fully examined. Accordingly, the election requirements for these species as set forth in the Office Action mailed 04/02/2021 are hereby withdrawn. In view of this withdrawal of the species election requirement as to the rejoined species, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the species election requirement is withdrawn, the provisions of 35 U.S.C § 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
Correspondence
16)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
17)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner can is on a flexible work 
18)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
s. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


March, 2022